Guerry, J.
On November 27, 1934, at the November term of Toombs superior court, the defendant was tried and convicted of assault with intent to murder. He filed a motion for new trial, and on July 22, 1935, it was heard and overruled. The bill of exceptions recites: “And now within the time provided by law and within SO days of the entry of the judgment overruling said motion for new trial comes the defendant and tenders this his bill of exceptions,” etc. The certificate to the bill of exceptions is dated August 17, 1935. It not affirmatively appearing from the bill of exceptions that it was tendered for certification within 20 days from the date of the order overruling the motion for new trial, as provided in the Code of 1933, § 6-903, it becomes mandatory that this court dismiss the writ of error for lack of jurisdiction. See Jones v. State, 146 Ga. 8 (90 S. E. 280), and cit.

Writ of error dismissed..


Broyles, G. J., and MacIntyre, J., concur.